EXHIBIT 10.14
SMITH INTERNATIONAL, INC.
POST-2004 SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2008)

74



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE ONE ESTABLISHMENT, PURPOSE AND STATUS OF THE
PLAN     77  
1.1
  Background     77  
1.2
  Purpose of Plan     77  
1.3
  Status of Plan     77  
 
            ARTICLE TWO DEFINITIONS     77  
2.1
  Account     77  
2.2
  Active Participant     77  
2.3
  Administrative Committee     77  
2.4
  Advance Distribution Election     77  
2.5
  Affiliated Entity     78  
2.6
  Beneficiary     78  
2.7
  Board     78  
2.8
  Bonus     78  
2.9
  Change of Control     78  
2.10
  Code     78  
2.11
  Company     78  
2.12
  Compensation     78  
2.13
  Compensation Committee     78  
2.14
  Deferral Agreement     78  
2.15
  Deferred Compensation Ledger     78  
2.16
  Determination Date     79  
2.17
  Elective Deferral Contribution     79  
2.18
  Employee     79  
2.19
  Employment     79  
2.20
  Employer     79  
2.21
  ERISA     79  
2.22
  Executive Staff Participant     79  
2.23
  Financial Emergency     79  
2.24
  Funds     80  
2.25
  401(k) Plan     80  
2.26
  Insolvent     80  
2.27
  Interest Equivalents     80  
2.28
  Investment Experience     80  
2.29
  Participant     80  
2.30
  Plan     80  
2.31
  Plan Year     80  
2.32
  Separation from Service     80  
2.33
  Specified Employee     80  
2.34
  Subsidiary     81  
2.35
  Total and Permanent Disability     81  
2.36
  Trust     81  
2.37
  Trust Agreement     81  
2.38
  Trustee     81  
2.39
  Valuation Date     81  
 
            ARTICLE THREE ADMINISTRATION     81  
3.1
  Composition of Administrative Committee     81  
3.2
  Administration of Plan     81  

75



--------------------------------------------------------------------------------



 



                      Page
3.3
  Action by Committee     82  
3.4
  Delegation     82  
3.5
  Reliance Upon Information     82  
3.6
  Responsibility and Indemnity     82  
 
            ARTICLE FOUR PARTICIPATION     83  
4.1
  Eligibility of Employees     83  
4.2
  Notification of Eligible Employees     83  
4.3
  Compensation and Bonus Deferral Agreement     83  
4.4
  Leave of Absence     84  
4.5
  Employer Contributions     84  
4.6
  Vesting     88  
4.7
  Election of Manner of Payment     88  
 
            ARTICLE FIVE DEFERRAL OF COMPENSATION AND ALLOCATION OF INTEREST
EQUIVALENTS     88  
5.1
  Deferral of Compensation and/or Bonus     88  
5.2
  Allocation of Investment Experience to Accounts     88  
5.3
  Investment of Accounts     88  
5.4
  Interest Equivalents     89  
5.5
  Participants’ Rights Under the Trust     89  
5.6
  Determination of Account     89  
 
            ARTICLE SIX DISTRIBUTIONS     90  
6.1
  Amount of Deferred Compensation Subject to Distribution     90  
6.2
  Forms of Distribution Following Determination Date Except for Death     90  
6.3
  Form of Death Distribution     90  
6.4
  Timing of Distributions     90  
6.5
  Advance Distribution Election Required     91  
6.6
  Withdrawal due to Financial Emergency     91  
6.7
  Trust and Payor of Deferred Compensation     92  
6.8
  Reimbursement of Participant     92  
6.9
  Facility of Payments     93  
6.10
  Beneficiary Designations     93  
6.11
  Withholding of Taxes     93  
6.12
  Distribution due to Qualified Domestic Relations Order     93  
 
            ARTICLE SEVEN RIGHTS OF PARTICIPANTS     94  
7.1
  Annual Statement to Participants     94  
7.2
  Limitation of Rights     94  
7.3
  Nonalienation of Benefits     94  
7.4
  Claims Procedures     95  
 
            ARTICLE EIGHT MISCELLANEOUS     97  
8.1
  Amendment or Termination of the Plan     97  
8.2
  Powers of the Company     98  
8.3
  Adoption of Plan by Affiliated Entity     98  
8.4
  Waiver     98  
8.5
  Notice     98  
8.6
  Severability     98  
8.7
  Gender, Tense and Headings     98  
8.8
  Governing Law     98  
 
           

76



--------------------------------------------------------------------------------



 



SMITH INTERNATIONAL, INC.
POST-2004 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2008)
ARTICLE ONE
ESTABLISHMENT, PURPOSE AND STATUS OF THE PLAN
     1.1 Background. Smith International, Inc. (the “Company”) originally
established the “Smith International, Inc. Post-2004 Supplemental Executive
Retirement Plan” (the “Plan”), effective as of December 31, 2004. The Company
hereby amends and restates the Plan under the form of this Plan document, as
effective as of January 1, 2008, for the primary purpose of incorporating
changes required under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
     1.2 Purpose of Plan. The Plan is maintained for the purpose of advancing
the interests of the Company and its stockholders by enhancing the Company’s
ability to attract and retain highly qualified executives. The Company
anticipates that accomplishment of those objectives will be facilitated by
providing Participants with a mechanism through which they may provide for their
retirement (or other deferred compensation needs) by electing to defer all or a
portion of their Compensation and/or Bonuses.
     1.3 Status of Plan. The Plan is intended as an unfunded plan to be
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and as such it is intended that the
Plan be exempt from the participation and vesting, funding, and fiduciary
responsibility requirements of Title I of ERISA. The Plan is also intended to
qualify for simplified reporting under U.S. Department of Labor
Regulation Section 2530.104-23, which provides for an alternative method of
compliance for plans described in such regulation. The Plan is not intended to
satisfy the qualification requirements of Section 401 of the Internal Revenue
Code of 1986, as amended (the “Code”). The Plan is intended to comply with the
requirements of Code Section 409A for deferred compensation plans and is to be
construed in accordance with Code Section 409A and the authority issued
thereunder.
ARTICLE TWO
DEFINITIONS
     In addition to the terms defined in the text hereof, each term below shall
have the meaning assigned thereto for all purposes of the Plan unless the
context reasonably requires a broader, narrower or different meaning.
     2.1 Account. “Account” means, with respect to each Participant, the Account
reflecting his interest under the Plan under the Deferred Compensation Ledger,
as established and maintained pursuant to Article Five hereof. The
Administrative Committee may establish subaccounts for Participants under their
Accounts as it may deem appropriate from time to time.
     2.2 Active Participant. “Active Participant” means a Participant who is
currently eligible to authorize a Deferral Agreement and to receive an
allocation of Employer contributions to his Account.
     2.3 Administrative Committee. “Administrative Committee” means the
committee described in Article Three of the Plan.
     2.4 Advance Distribution Election. “Advance Distribution Election” means a
separate written agreement entered into by and between the Employer and a
Participant which specifies the Participant’s election as to the method that the
deferred amount is to be paid, such as lump sum or installment payments.

77



--------------------------------------------------------------------------------



 



     2.5 Affiliated Entity. “Affiliated Entity” means an entity which is
affiliated by common ownership or control with the Company as determined and
designated by the Compensation Committee, CEO or the Administrative Committee in
its discretion.
     2.6 Beneficiary. “Beneficiary” means the beneficiary or beneficiaries
designated by the Participant to receive any amounts distributable under the
Plan upon his death.
     2.7 Board. “Board” means the Board of Directors of the Company.
     2.8 Bonus. “Bonus” means any amount payable to the Participant during a
Plan Year as an award granted under the Smith International, Inc. Annual
Incentive Plan (or any successor thereto) or under any other bonus program
maintained by the Company or an Adopting Employer.
     2.9 Change of Control. “Change of Control” means the occurrence of any of
the following:

  (a)   any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) being or becoming the “beneficial owner” as defined in Rule 13d-3
of the Exchange Act) directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
then outstanding securities of such Employer;     (b)   the first purchase of
the Company’s common stock pursuant to a tender or exchange offer (other than a
tender or exchange offer made by the Company);     (c)   the approval by the
Company’s stockholders of a merger or consolidation, a sale or disposition of
all or substantially all of the Company’s assets or a plan of liquidation or
dissolution of the Company; or     (d)   during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company ceasing for any reason to constitute at least a
majority thereof, unless the election or nomination for the election by the
Company’s stockholders of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

     Notwithstanding the above provisions of this Section 2.9, Change of Control
shall have the meaning set forth in Code Section 409A(a)(2)(A)(v) and any
regulations issued thereunder, which are incorporated herein by this reference,
but only to the extent inconsistent with the above provisions as determined by
the Compensation Committee.
     2.10 Code. “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations and other authority issued thereunder by the appropriate
governmental authority. References herein to any Section of the Code shall
include references to any successor Section or provision of the Code.
     2.11 Company. “Company” means Smith International, Inc. or any successor in
interest thereto.
     2.12 Compensation. “Compensation” means the salary and other cash
remuneration that is payable by the Employer to the Employee during a Plan Year
for compensatory services rendered, excluding any Bonuses and reimbursements of
business and other expenses.
     2.13 Compensation Committee. “Compensation Committee” means the
Compensation and Benefits Committee of the Board.
     2.14 Deferral Agreement. “Deferral Agreement” means a separate written
agreement entered into by and between the Employer and an Active Participant
prior to the commencement of a Plan Year, which agreement describes the terms
and conditions of such Active Participant’s deferred compensation arrangement
hereunder for the Plan Year. The Deferral Agreement shall be executed and dated
by the Active Participant and shall specify the amount of Compensation and/or
Bonus related to services to be performed during the Plan Year, by percentage or
dollar amount, to be deferred.
     2.15 Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
appropriate accounting records maintained by the Administrative Committee which
set forth the name of each Participant and his Account

78



--------------------------------------------------------------------------------



 



transactions reflecting (a) the amount of Compensation and Bonus deferred
pursuant to Article Four, (b) the amount of Employer contributions made on
behalf of the Participant pursuant to Article Four, (c) the amount of Investment
Experience credited or charged to the Participant’s Account pursuant to
Article Five, and (d) the amount of any distributions or withdrawals pursuant to
Article Six. The Deferred Compensation Ledger shall be utilized solely as a
device for the measurement and determination of the contingent amounts to be
paid to Participants under the Plan. The Deferred Compensation Ledger shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account of whatever kind for Code or ERISA purposes and, moreover, contingent
amounts credited thereto shall not be considered “plan assets” for ERISA
purposes. In addition, no economic benefit or constructive receipt of income
shall be provided to any Participant for purposes of the Code unless and until
cash payments under the Plan are actually made to the Participant. The Deferred
Compensation Ledger merely provides a record of the bookkeeping entries relating
to the contingent benefits that the Employer intends to provide to Participants
and thus reflects a mere unsecured promise to pay such amounts in the future.
     2.16 Determination Date. “Determination Date” means, with respect to a
Participant, the date of his Separation from Service due to his death,
Disability or other Separation from Service.
     2.17 Elective Deferral Contribution. “Elective Deferral Contribution” means
any amount of a Participant’s Compensation and/or Bonus which he elects to defer
hereunder and to have such deferred amount credited to his Account.
     2.18 Employee. “Employee” means a member of a select group of management or
highly compensated employees of the Employer, as determined by the Compensation
Committee for each Plan Year.
     2.19 Employment. “Employment” means employment as an Employee. In this
regard, neither the transfer of a Participant from employment by the Company to
employment by an Affiliated Entity nor the transfer of a Participant from
employment by an Affiliated Entity to employment by the Company shall be deemed
to be a Separation from Service by the Participant. Moreover, a Participant
shall not be deemed to have incurred a Separation from Service because of his
approved temporary absence from active employment on account of illness or
authorized vacation, or during another approved and temporary leave of absence
granted by the Employer.
     2.20 Employer. “Employer” means the Company and each Affiliated Entity
which has adopted the Plan with the consent of the Compensation Committee or the
Administrative Committee.
     2.21 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations and other authority issued thereunder by
the appropriate governmental authority. References herein to any section of
ERISA shall include references to any successor section or provision of ERISA.
     2.22 Executive Staff Participant. “Executive Staff Participant” means a
Participant who is designated by the Compensation Committee, in its discretion,
as an Executive Staff Participant. An Executive Staff Participant will generally
be a senior officer of the Employer who is a member of the Employer’s Executive
Staff; provided, however, only Participants so designated by the Compensation
Committee shall be deemed Executive Staff Participants for purposes of this
Plan. Executive Staff Participants shall be designated by name in resolutions
adopted by the Compensation Committee from time to time, and any Participant may
be added or deleted from the list of Executive Staff Participants by the
Compensation Committee in its absolute discretion at any time. Executive Staff
Participants are eligible to receive additional Employer contributions in
accordance with Section 4.5.
     2.23 Financial Emergency. “Financial Emergency” means an unforeseeable
emergency and severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or of a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
     Withdrawals of amounts from the Participant’s Account due to a Financial
Emergency, pursuant to Section 6.6, shall only be permitted to the extent
reasonably necessary to satisfy the emergency need plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The Administrative Committee, in its
discretion, shall determine whether a Financial Emergency has occurred and the
amount needed to satisfy the emergency need, and each such determination shall
be made in accordance with the requirements of Code Section 409A. The
Participant must provide the Administrative Committee with the information that
it requests to make these determinations.

79



--------------------------------------------------------------------------------



 



     2.24 Funds. “Funds” means the investment funds designated from time to time
for the deemed investment of Accounts pursuant to Article Five.
     2.25 401(k) Plan. “401(k) Plan” means the Smith International, Inc. 401(k)
Retirement Plan, as it may be amended from time to time, or any successor
defined contribution plan maintained by the Company which is intended to qualify
under Sections 401(a) and 401(k) of the Code.
     2.26 Insolvent. “Insolvent” means either (a) the Employer is unable to pay
its debts as they become due, or (b) the Employer is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.
     2.27 Interest Equivalents. “Interest Equivalents” means the hypothetical
amounts credited as interest to the Participant’s Account, as a component of
Investment Experience, pursuant to Section 5.4.
     2.28 Investment Experience. “Investment Experience” means the hypothetical
amounts credited (as income, gains or appreciation on any hypothetical
investments in Funds or other investments permitted by the Trustee) or charged
(as losses or depreciation on any such hypothetical investments) to the balances
in the Participant’s Account pursuant to Article Five, including, without
limitation, Interest Equivalents.
     2.29 Participant. “Participant” means an Employee who has been selected by
the Compensation Committee to participate in the Plan. An Employee or former
Employee (or a Beneficiary thereof in the event of death) who still has an
Account balance shall be deemed a Participant hereunder regardless of whether he
is an Active Participant.
     2.30 Plan. “Plan” means the Smith International, Inc. Post-2004
Supplemental Executive Retirement Plan as set forth herein, and as it may be
amended from time to time. This Plan is a separate and distinct plan from the
Smith International, Inc. Supplemental Executive Retirement Plan which was
“frozen” by the Compensation Committee effective as of December 31, 2004.
     2.31 Plan Year. “Plan Year” means the calendar year commencing on January 1
and ending on December 31.
     2.32 Separation from Service. “Separation from Service” means the
Participant’s separation from service with the Employer within the meaning of
Code Section 409A.
     2.33 Specified Employee. “Specified Employee” means any Participant who is
a “key employee” (as defined in Code Section 416(i) without regard to Code
Section 416(i)(5)) of the Company (or an entity which is considered to be a
single employer with the Company under Code Section 414(b) or 414(c)), as
determined under Code Section 409A at any time during the twelve (12) month
period ending on December 31, but only if the Company has any stock that is
publicly traded on an established securities market (or otherwise as prescribed
by Code Section 409A), and shall include the following:

  (a)   an officer of the Company or Affiliated Entity having compensation (as
defined in Code Section 415(c)(3)) for the applicable Plan Year greater than
$130,000, as adjusted under Code Section 416(i)(1);     (b)   any person owning
(or considered as owning within the meaning of Code Section 318) more than five
percent (5%) of the outstanding stock of the Company or Affiliated Entity or
stock possessing more than five percent (5%) of the total combined voting power
of such stock, or if the Company or Affiliated Employer is not a corporation,
any person owning more than five percent (5%) of the capital or profits interest
of the Company or Affiliated Entity; or     (c)   a person who would be
described in clause (b) above if “one percent (1%)” were substituted for “five
percent (5%)” each place it appears in such clause (b), and whose aggregate
annual compensation (as defined in Code Section 415(c)(3)) from the Company and
any Affiliated Entity is more than $150,000.

     For purposes of determining ownership under this Section 2.33, the
aggregation rules of Code Sections 414(b), (c) and (m) shall not apply. For
purposes of clause (a) above, no more than fifty (50) Employees (or, if lesser,
the greater of three (3) or ten percent (10%) of the Employees) shall be treated
as officers.

80



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, a Participant who is a Specified Employee,
as determined under this Section 2.33, will be deemed to be a Specified Employee
solely for the period of April 1 to March 31 following such December 31, except
as otherwise may be required by Code Section 409A.
     2.34 Subsidiary. “Subsidiary” means any subsidiary of the Company as
defined under Code Section 424(f).
     2.35 Total and Permanent Disability. “Total and Permanent Disability” means
the Participant is (a) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer. Any determination
of Total and Permanent Disability shall be made in accordance with the
requirements of Code Section 409A.
     2.36 Trust. “Trust” means a grantor trust, as described in Code
Sections 671-677, of the type commonly referred to as a “rabbi trust” which has
been created under the Trust Agreement and pursuant to which the Employer may
place assets to “informally fund” contingent benefits payable under the Plan.
     2.37 Trust Agreement. “Trust Agreement” means the Smith International, Inc.
Post-2004 Supplemental Executive Retirement Plan Trust Agreement, as it may be
amended from time to time, which embodies the terms and conditions of the Trust.
     2.38 Trustee. “Trustee” means the duly appointed and acting trustee of the
Trust, and any successor thereto.
     2.39 Valuation Date. “Valuation Date” means the last day of each calendar
quarter and any other interim date, as determined by the Administrative
Committee, for the valuation of Participants’ Accounts.
ARTICLE THREE
ADMINISTRATION
     3.1 Composition of Administrative Committee. The Administrative Committee
shall be comprised of such officers of the Employer as chosen by the
Compensation Committee to constitute the Administrative Committee. Each member
of the Administrative Committee shall serve at the pleasure of the Compensation
Committee and the Compensation Committee may remove or replace a member of the
Administrative Committee pursuant to procedures established by the Compensation
Committee.
     A member of the Administrative Committee may also be a Participant. A
member of the Administrative Committee who is also a Participant shall not vote
or otherwise act on any matter relating solely to himself.
     The members of the Administrative Committee shall not receive any special
compensation for serving in their capacities as members of the Administrative
Committee but shall be reimbursed by the Company for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Administrative Committee or any member thereof.
     3.2 Administration of Plan. The Administrative Committee shall operate,
administer, interpret, construe and construct the Plan, including correcting any
defect, supplying any omission or reconciling any inconsistency. The
Administrative Committee shall have all powers necessary or appropriate to
implement and administer the terms and provisions of the Plan, including the
power to make findings of fact. The determination of the Administrative
Committee as to the proper interpretation, construction, or application of any
term or provision of the Plan shall be final, binding, and conclusive with
respect to all interested persons.
     In addition, the Trustee may take investment directions from the
Administrative Committee, in which case the Administrative Committee shall
implement the provisions of Section 5.3 regarding investment of Account
balances. The Administrative Committee shall have the authority to select any
Fund or other prudent investment vehicles that are available for hypothetical
investment by Participants of their Account balances in assets held by the
Trust. Furthermore, the Administrative Committee shall direct the Trustee in
matters relating to the distribution to Participants of amounts credited to
their Accounts in accordance with the terms of the Plan.

81



--------------------------------------------------------------------------------



 



     3.3 Action by Committee. A majority of the members of the Administrative
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting at which a quorum is
present shall decide any question brought before the meeting and shall be the
act of the Administrative Committee. In addition, the Administrative Committee
may take any other action otherwise proper under the Plan by an affirmative
vote, taken without a meeting, of a majority of its members.
     3.4 Delegation. The Administrative Committee may, in its discretion,
delegate one or more of its duties to its designated agents or to employees of
an Employer, but may not delegate its authority to make the determinations
specified in the first paragraph of Section 3.2.
     3.5 Reliance Upon Information. No member of the Administrative Committee
shall be liable for any decision, action, omission, or mistake in judgment,
provided that he acted in good faith in connection with the administration of
the Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Administrative Committee in reasonable reliance upon any
information supplied to it by the Board, the Compensation Committee, any
employee of an Employer, the Employer’s legal counsel, or the Employer’s
independent accountants shall be deemed to have been taken in good faith.
     The Administrative Committee may consult with legal counsel, who may be
counsel for the Employer or other counsel, with respect to its obligations or
duties hereunder, or with respect to any action, proceeding or question at law,
and shall not be liable with respect to any action taken, or omitted, in good
faith pursuant to the advice of such counsel.
     3.6 Responsibility and Indemnity. To the full extent permitted by law,
Smith International, Inc. and each other adopting Employer (collectively, the
“Employer”) jointly and severally shall defend, indemnify and hold harmless each
past, present and future member of the Administrative Committee and each other
employee who acts in the capacity of an agent, delegate or representative of the
Administrative Committee under the Plan (hereafter, all such indemnified persons
shall be jointly and severally referred to as “Plan Administration Employee”)
against, and each Plan Administration Employee shall be entitled without further
act on his part to indemnity from the Employer for, any and all losses, claims,
damages, judgments, settlements, liabilities, expenses and costs (and all
actions in respect thereof and any legal or other costs and expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including the cost of investigating, preparing or defending any pending,
threatened or anticipated action, claim, suit or other proceeding, whether or
not in connection with litigation in which the Plan Administration Employee is a
party (collectively, the “Losses”), as and when incurred, directly or
indirectly, relating to, based upon, arising out of, or resulting from his being
or having been a Plan Administration Employee; provided, however, that such
indemnity shall not include any Losses incurred by such Plan Administration
Employee (i) with respect to any matters as to which he is finally adjudged in
any such action, suit or proceeding to have been guilty of gross negligence, bad
faith or intentional misconduct in the performance of his duties as a Plan
Administration Employee, or (ii) with respect to any matter to the extent that a
settlement thereof is effected in an amount in excess of the amount approved by
the Company (which approval shall not be unreasonably withheld). The foregoing
right of indemnification shall be in addition to any liability that the Employer
may otherwise have to the Plan Administration Employee.
     The Employer’s obligation hereunder to indemnify the Plan Administration
Employee shall exist without regard to the cause or causes of the matters for
which indemnity is owed and expressly includes (but is not limited to) the
Losses, directly or indirectly, relating to, based upon, arising out of, or
resulting from any one or more of the following:

  (a)   the sole negligence or fault of any Plan Administration Employee or
combination of Plan Administration Employees;     (b)   the sole negligence or
fault of the Employer;     (c)   the sole negligence or fault of third parties;
    (d)   the concurrent negligence of fault or any combination of the Plan
Administration Employee and/or the Employer and/or any third party; and     (e)
  Any other conceivable or possible combination of fault or negligence, it being
the specific intent of the Employer to provide the maximum possible
indemnification protection hereunder, but excluding any such Losses that are
found by a court of competent jurisdiction to have resulted

82



--------------------------------------------------------------------------------



 



      from the gross negligence, bad faith or intentional misconduct of the Plan
Administration Employee.

     The Plan Administration Employee shall have the right to retain counsel of
its own choice to represent it provided that such counsel is acceptable to the
Employer, which acceptance shall not be unreasonably withheld. The Employer
shall pay the fees and expenses of such counsel, and such counsel shall to the
full extent consistent with its professional responsibilities cooperate with the
Employer and any counsel designated by it. The Employer shall be liable for any
settlement of any claim against the Plan Administration Employee made with the
written consent of the Employer which consent shall not be unreasonably
withheld.
     The foregoing right of indemnification shall inure to the benefit of the
successors and assigns, and the heirs, executors, administrators and personal
representatives of each Plan Administration Employee, and shall be in addition
to all other rights to which the Plan Administration Employee may be entitled as
a matter of law, contract, or otherwise.
ARTICLE FOUR
PARTICIPATION
     4.1 Eligibility of Employees. The Compensation Committee shall have the
sole and exclusive authority and discretion to designate Employees who are
eligible to participate in the Plan as Active Participants. Only Employees who
are members of a select group of management or highly compensated Employees for
purposes of ERISA shall be eligible for selection by the Compensation Committee.
     The Compensation Committee shall also have the authority and discretion to
deem any Employee as no longer an Active Participant effective as of the first
day of the next Plan Year; provided, however, such action shall not be effective
before the date that the Participant receives written notice of same. Any
Participant whose Employment is terminated, for whatever reason, shall not be an
Active Participant effective as of his Separation from Service date. A person
who is no longer an Active Participant shall still be considered a Participant
for other purposes hereunder until he has received a total distribution of his
Account balance.
     4.2 Notification of Eligible Employees. Within thirty (30) days prior to
the beginning of each Plan Year, the Administrative Committee, as directed by
the Compensation Committee, shall notify in writing each of the Employees who
are eligible to elect to defer Compensation under the Plan. The Compensation
Committee shall also have the right to designate Employees as Active
Participants at any time during a Plan Year. Each Employee who has been
designated as an Active Participant by the Compensation Committee in any Plan
Year shall remain eligible to defer Compensation and/or Bonuses hereunder unless
and until the Compensation Committee determines that he is no longer eligible to
authorize such deferrals and notifies Employee of same. An Employee (or in the
event of his death, his Beneficiary) shall be a Participant hereunder as long as
he has any balance credited to his Account, regardless of whether he is eligible
to authorize Compensation and/or Bonus deferrals hereunder as an Active
Participant. Only Employees who are designated as Active Participants for a Plan
Year may authorize deferrals or have Employer contributions made on their
behalf.
     4.3 Compensation and Bonus Deferral Agreement. After an Employee has been
notified by the Administrative Committee that he is eligible to participate in
the Plan for the relevant Plan Year as an Active Participant, he must, in order
to defer Compensation and/or Bonus with respect to services to be performed
during such Plan Year, notify the Administrative Committee of his deferral
election by completing and executing a Deferral Agreement prior to the end of
the Plan Year which precedes the Plan Year to which such Deferral Agreement
relates. The Employee may elect to defer up to one hundred percent (100%) of his
Compensation and/or Bonus for a Plan Year or the portion thereof that he is an
Active Participant. Any Deferral Agreement that is not completed and signed by
the Employee, and received and accepted by the Administrative Committee (or its
delegate), on or prior to the last day of the Plan Year immediately preceding
the Plan Year for which the Employee is notified that he may make a deferral
election, shall be treated as the Employee’s election not to defer Compensation
or Bonus for that Plan Year.
     If, after the commencement of a Plan Year, an Employee is designated by the
Compensation Committee as an Active Participant for the first time under this
Plan or any other plan maintained by the Employer that is an “account balance”
plan within the meaning of, and subject to, Code Section 409A, the newly
eligible Active Participant, in order to defer Compensation hereunder, must
complete and execute a Deferral Agreement and return it to the Administrative
Committee (or its delegate) within thirty (30) days of the effective date on
which the Employee first became an Active Participant. Such Deferral Agreement
shall only apply to defer Compensation and/or Bonus for services to be performed
for

83



--------------------------------------------------------------------------------



 



the remainder of the Plan Year by the Active Participant, provided that such
services are to be performed subsequent to receipt and approval of his Deferral
Agreement by the Administrative Committee.
     The amount of Compensation elected to be deferred pursuant to a Deferral
Agreement shall be withheld on a pro rata basis from the Active Participant’s
regular payments of Compensation for each pay period during the Plan Year or
portion thereof during which such Deferral Agreement is in effect, unless
otherwise designated by the Active Participant in his Deferral Agreement. In the
event that a Trust is maintained, Compensation deferrals shall promptly be
delivered to the Trustee by the Employer.
     Regardless of any services performed during a year on behalf of the
Company, no Participant will accrue any right to receive any Bonus until it is
actually awarded to him. An Active Participant’s election to defer all or any
portion of his Bonus that may be awarded with respect to any Plan Year must be
made prior to the first day of the Plan Year in which services will be performed
for which such Bonus amount is to be paid.
     The dollar amount or percentage of a Bonus elected to be deferred under
this Section 4.3 shall be deferred in one lump sum and shall be deemed to have
been deferred on the date the deferred portion of the Bonus would otherwise have
been paid to the Active Participant in the absence of his deferral election. Any
Bonus deferral election made hereunder shall be void and ineffective to the
extent that no Bonus is awarded to the Active Participant with respect to
services performed during the Plan Year.
     To the extent required under payroll tax law or regulation, the deferred
amount of any Compensation or Bonus elected hereunder may be reduced by the
Administrative Committee in order to provide taxable, non-deferred wages
sufficient to cover required withholding taxes.
     4.4 Leave of Absence. If an Active Participant is authorized by his
Employer for any reason to take a paid leave of absence from Employment, the
Participant shall continue to be considered in Employment and his Elective
Deferral Contributions shall continue to be withheld during such paid leave of
absence. If an Active Participant is authorized by his Employer for any reason
to take an unpaid leave of absence from Employment, the Participant shall
continue to be considered in Employment and the Participant shall be excused
from making Elective Deferral Contributions from his Compensation until the
Participant returns to a paid Employment status. Upon his return from the unpaid
leave, Elective Deferral Contributions shall resume for the remaining portion of
the Plan Year in which the expiration or return occurs, based on the
Participant’s Deferral Agreement, if any, as in effect for that Plan Year, i.e.,
the same percentage or dollar amount that was being withheld prior to the unpaid
leave of absence shall resume after return to active service, but no make-up
contributions shall be made for the unpaid leave period. A leave of absence
shall not affect any previously elected Bonus deferral.
     4.5 Employer Contributions.
     (1) Age-Weighted Contributions. Subject to the following provisions of this
subsection that apply to Executive Staff Participants, effective as of the last
day of each 3-month quarter during a Plan Year, an Age-Weighted Contribution
shall be allocated and credited by the Administrative Committee to the Account
of each Active Participant who has entered into a Deferral Agreement covering
that quarter. The Age-Weighted Contribution shall be based on the Active
Participant’s Age-Weighted Contribution Percentage (“AWCP”) as determined based
on the schedule set forth below:

          Age as of Anniversary of     Participant’s Date of Birth   AWCP
Under Age 40
    2.00 %
40-44
    2.50 %
45-49
    3.00 %
50-54
    4.00 %
55-59
    5.00 %
60 or older
    6.00 %

     An Active Participant’s AWCP shall change as of the first payroll period
beginning in the month following the month in which the anniversary of the
Active

84



--------------------------------------------------------------------------------



 



Participant’s date of birth occurs. To compute an Active Participant’s
Age-Weighted Contribution for a Plan Year, his AWCP shall be multiplied by the
Active Participant’s (i) ”Total 401(k) Compensation” for the Plan Year (defined
below) minus his (ii) “Net 401(k) Compensation” for the Plan Year (defined
below).
     “Total 401(k) Compensation” means the total of all cash amounts payable by
the Employer to or for the benefit of an Active Participant for services
rendered or labor performed while an Active Participant during the Plan Year
(including overtime pay, Bonuses, “perq pay,” plus incentive or other
supplemental pay and amounts that he could have received in cash (i) in lieu of
an Elective Deferral Contribution to this Plan or a 401(k) salary deferral
contribution made under the 401(k) Plan and (ii) had he not entered into a
salary reduction agreement pursuant to a cafeteria plan under Section 125 of the
Code), minus (i) severance pay, (ii) any amount attributable to the grant,
vesting or payout of any equity-based incentive award to the Active Participant,
and (iii) the proceeds from the Active Participant’s exercise of any stock
options. The Total 401(k) Compensation of any Active Participant taken into
account for purposes of the Plan shall be prorated for (i) a Plan Year of less
than twelve months (other than the first Plan Year) or (ii) in the case of an
Active Participant who is either an Active Participant for less than the entire
Plan Year or receives Compensation for less than the entire Plan Year. Total
401(k) Compensation shall not be reduced or otherwise affected by any limits
that apply under the 401(k) Plan.
     “Net 401(k) Compensation” means the total of all cash amounts payable by
the Employer to or for the benefit of an Active Participant for services
rendered or labor performed while an Active Participant during a Plan Year
(including overtime pay, Bonuses, “perq pay,” plus incentive or other
supplemental pay and amounts which he could have received in cash (i) in lieu of
a 401(k) salary deferral contribution made under the 401(k) Plan and (ii) had he
not entered into a salary reduction agreement pursuant to a cafeteria plan under
Section 125 of the Code), minus (i) severance pay, (ii) any amount attributable
to the grant, vesting or payout of any equity-based incentive award to the
Active Participant, (iii) the proceeds from the Active Participant’s exercise of
any stock options, and (iv) the Active Participant’s Elective Deferral
Contributions to this Plan or to another deferred compensation program other
than 401(k) salary deferral contributions made under the 401(k) Plan. The “Net
401(k) Compensation” of any Active Participant taken into account for purposes
of the Plan shall be limited to $210,000 for the Plan Year with such amount to
be (i) adjusted automatically to reflect any cost-of-living increases authorized
by Section 401(a)(17) of the Code and (ii) prorated for (a) a Plan Year of less
than twelve months or (b) in the case of an Active Participant who is either an
Active Participant for less than the entire Plan Year or receives Compensation
for less than the entire Plan Year.
     Notwithstanding the preceding provisions of this subsection, the Employer’s
Age-Weighted Contribution (“AWC”) with respect to each Executive Staff
Participant shall be determined by the Administrative Committee or its delegate
for each 3-month quarter during each Plan Year in accordance with the provisions
of this paragraph. The Age-Weighted Contribution Percentage (“AWCP”) shall be
six percent (6%) for each Executive Staff Participant. The AWC of each Executive
Staff Participant shall be computed in accordance with the following formula:
(6% x A) –B = AWC. For purposes of this formula, A equals the Executive Staff
Participant’s Total 401(k) Compensation, and B equals the dollar amount of the
age-weighted, profit sharing contribution, if any, for the applicable 3-month
quarter that has been or will be contributed by the Employer on behalf of the
Executive Staff Participant under the terms of the 401(k) Plan. Effective as of
the last day of each 3-month quarter during a Plan Year, the AWC for each
Executive Staff Participant shall be allocated and credited by the
Administrative Committee to his account under the Deferred Compensation Ledger.
     (2) Make-up Matching Contributions. The provisions of this subsection
4.5(2) shall apply only to those Active Participants who (i) have authorized
elective deferral contributions under the 401(k) Plan during the Plan Year and
(ii) have entered into a Deferral Agreement hereunder for the Plan Year. To the
extent that an Active Participant authorized elective deferral contributions
under the 401(k) Plan during a Plan Year but his account thereunder is precluded
from receiving an allocation of any matching contributions under the 401(k) Plan
that it otherwise would have been eligible to receive, as the result of
non-discrimination limits imposed by the average deferral percentage (“ADP”)
test or the actual contribution percentage (“ACP”) test under the Code, then
such Active Participant shall be eligible to receive a “Make-up Matching
Contribution” under this Plan for that Plan Year. The Make-up Matching
Contribution shall be equal to the difference between (i) the total matching
contributions that the Active Participant’s account under the 401(k) Plan would
have been allocated for the Plan Year without regard to the ADP and ACP tests,
and (ii) the amount of matching contributions actually allocated to his account
under the 401(k) Plan for the Plan Year. The Make-up Matching Contributions
shall be allocated and credited by the Administrative Committee to the affected
Active Participant’s Account, effective as of the last day of the Plan Year.
Notwithstanding the preceding provisions of this subsection, no Make-up Matching
Contribution

85



--------------------------------------------------------------------------------



 



shall be credited by the Administrative Committee on behalf of any Active
Participant who is not in Employment on the last day of such Plan Year for any
reason.
     (3) Matching Contributions.
     (a) Non-Executive Staff Participants. The provisions of this subsection 4.5
(3)(a) shall apply only to those Active Participants who (a) have entered into a
Deferral Agreement for the Plan Year and (b) are not Executive Staff
Participants. The Matching Contribution (“MC”) of such an eligible Participant
for a Plan Year shall be computed as follows:
MC = The lesser of: [.015A + (.985A x B)] or [(6% x C) – (D + E)]
     For purposes of this formula:
A equals the aggregate dollar amount of elective deferral contributions that the
Active Participant made to this Plan for the Plan Year, pursuant to his Deferral
Agreement, that were credited to his Account;
B equals the matching contribution percentage designated under section 3.03(b)
(or its successor) of the 401(k) Plan for the Plan Year;
C equals the Active Participant’s Total 401(k) Compensation (as defined in
Section 4.5(1)) minus any (i) Bonus paid during the Plan Year and (ii) retention
or similar payments paid during the Plan Year;
D equals the maximum dollar amount of matching contributions that could be
credited to the Active Participant’s account under the 401(k) Plan for the Plan
Year (regardless of the actual amount of matching contributions credited to the
Active Participant’s 401(k) Plan account); and
E equals the Make-up Matching Contributions, if any, that were credited to the
Active Participant’s Account for the Plan Year pursuant to subsection 4.5(2)
above.
For example, assume that for a Plan Year (i) the Active Participant’s Account
was credited with elective deferral contributions of $8,000 under this Plan;
(ii) the matching contribution percentage under section 3.03(b) (or its
successor) of the 401(k) Plan for such Plan Year was 100% (but not exceeding
1.50% of the compensation deferred under the 401(k) Plan); (iii) the Active
Participant’s Total 401(k) Compensation (excluding his Annual Incentive Plan
Bonus, if any) was $125,000; (iv) his account could have been credited with a
maximum dollar amount of $1,875 in matching contributions under the 401(k) Plan
(1.50% of Total 401(k) Compensation (or such other percentage designated under
section 3.03(b) of the 401(k) Plan or any successor provision); and (v) his
Account under this Plan was credited with a $1,000 Make-up Matching
Contribution.
MC = The lesser of: [(.015 x $8,000) + ($7880 x 100%)] or [(6% x 125,000) –
($1,875 + $1,000)]
MC = The lesser of: $8,000 or $4,625 (i.e., $7,500 – $2,875)
MC = $4,625
     The MC shall be computed, allocated and credited to the Active
Participant’s Account effective as of the last day of the Plan Year.
Notwithstanding the preceding provisions of this subsection, no Matching
Contribution shall be credited for a Plan Year on behalf of any Active
Participant who is not in Employment on the last day of such Plan Year for any
reason.
     (b) Executive Staff Participants. The Company’s Matching Contribution
(“MC”) with respect to each Executive Staff Participant shall be determined in
accordance with the provisions of this subsection 4.6(3)(b) which shall apply
regardless of whether or not (i) the Executive Staff Participant is also a
member of the 401(k) Plan or has entered into a Deferral Agreement under this
Plan, or (ii) any

86



--------------------------------------------------------------------------------



 



matching contributions were credited to his 401(k) Plan account during the Plan
Year. The MC of an Executive Staff Participant for a Plan Year shall be computed
as follows:
X = The lesser of: (A + B) or (6% x C).
MC = X – (D + E).
For purposes of this formula: A equals the aggregate dollar amount of elective
deferral contributions that the Executive Staff Participant made to this Plan
for the Plan Year, pursuant to his Deferral Agreement, that were credited to his
Account; B equals the maximum dollar amount of elective deferral contributions
that could be credited to the Executive Staff Participant’s Account under the
401(k) Plan for the Plan Year under Code Section 402(g) (regardless of the
Executive Staff Participant’s actual elective deferral contributions under the
401(k) Plan); C equals the Executive Staff Participant’s Total 401(k)
Compensation (as defined in Section 4.5(1)) for the Plan Year; D equals the
maximum matching contributions that could be credited to the Executive Staff
Participant’s account under the 401(k) Plan for the Plan Year (regardless of the
actual amount of the Executive Staff Participant’s matching contributions credit
to his 401(k) Plan account); and E equals the Make-up Matching Contributions, if
any, that were credited to the Executive Staff Participant’s Account for the
Plan Year pursuant to subsection 4.5(2) above. For example, assume that for a
Plan Year, an Executive Staff Participant (i) earned Total 401(k) Compensation
of $300,000; (ii) authorized and was credited with elective deferral
contributions under this Plan of $11,000; (iii) could have deferred a maximum of
$15,500 to the 401(k) Plan for the Plan Year under Code Section 402(g);
(iv) could have received a maximum matching contribution under the 401(k) Plan
of $4,500 for the Plan year (the lesser of $15,500 or 1.50% of compensation as
limited under Code Section 401(a)(17) for the Plan Year); and (v) his Account
under this Plan was not credited with any Make-up Matching Contributions for the
Plan Year.
X = the lesser of: ($15,500 + $11,000) or (6% x $300,000)
X = $18,000
MC = $18,000 – ($4,500 + 0)
MC = $13,500.
     The MC shall be computed, allocated and credited by the Administrative
Committee to the Executive Staff Participant’s Account effective as of the last
day of the Plan Year. Notwithstanding the previous provisions of this
subsection, no MC shall be credited by the Administrative Committee for a Plan
Year on behalf of any Executive Staff Participant who is not in Employment on
the last day of such Plan Year for any reason.
     The Compensation Committee may, in its discretion, determine that the
matching contribution percentage for purposes of the preceding provisions of
this subsection 4.5(3)(b) shall not be 100% as described above (i.e., a
dollar-for-dollar match but not in excess of 6% of the Executive Staff
Participant’s Total 401(k) Compensation); for example, the Compensation
Committee may determine that the matching contribution percentage under the
401(k) Plan for the Plan Year shall also apply under this subsection 4.5(3)(b)
for Executive Staff Participants. In such event, the formula at subsection
4.5(3)(a) which incorporates a 100% match of the first 1.50% of elective
deferral contributions shall apply for the Plan Year for Executive Staff
Participants. Any such determination made by the Compensation Committee shall be
recorded in a duly adopted resolution and communicated in writing to the
Executive Staff Participants prior to the beginning of each applicable Plan
Year.
     (4) Discretionary Profit Sharing Contributions. The Compensation Committee
may, in its discretion, determine the amount, if any, of the Employer’s profit
sharing contribution for a Plan Year and how such amount is to be allocated and
credited between and among the Participants’ Accounts. A Participant shall not
be entitled to share in the allocation of any such Employer profit sharing
contribution for a Plan Year if he is not in Employment on the last day of the
Plan Year for any reason. The Compensation Committee shall have no obligation to
authorize any such profit sharing contributions hereunder for any Plan Year.

87



--------------------------------------------------------------------------------



 



     4.6 Vesting. All contributions made by Participants and the Employer
hereunder shall be fully vested and nonforfeitable at all times. All Investment
Experience credited on all contributions shall also be fully vested and
nonforfeitable at all times.
     4.7 Election of Manner of Payment. At the time that a Participant makes a
deferral election under Section 4.3, the Participant shall also elect (on an
Advance Distribution Election form) the manner in which his distribution shall
be paid following his Determination Date after Separation from Service from
among the following options:

  (a)   Lump sum payment; or     (b)   If the distributable portion of the
Account balance is at least $25,000 on the Determination Date, annual
installments to be paid during a period specified by the Participant of not less
than two (2) nor more than twenty (20) years. If the distributable amount is
less than $25,000, it shall automatically be paid in a lump sum distribution
without regard to any installment option that may have been elected by the
Participant. Should a Participant elect annual installments under this
Section 4.7, each installment payment shall be treated as a separate payment
under Code Section 409A.

ARTICLE FIVE
DEFERRAL OF COMPENSATION AND ALLOCATION
OF INTEREST EQUIVALENTS
     5.1 Deferral of Compensation and/or Bonus. If an Active Participant has
elected to defer Compensation and/or a Bonus hereunder for a Plan Year, the
deferred amounts shall not be paid when they otherwise would have been paid in
the absence of such election. A bookkeeping entry to reflect the deferred
amounts shall be credited by the Administrative Committee to the Active
Participant’s Account under the Deferred Compensation Ledger. With respect to
Compensation and Bonuses deferred hereunder for a Plan Year, each such deferred
amount shall be credited to the Active Participant’s Account under the Deferred
Compensation Ledger as of the date it otherwise would have been paid to the
Active Participant and shall reflect a mere unsecured promise by the Employer to
pay such amount in the future.
     5.2 Allocation of Investment Experience to Accounts. As of each Valuation
Date, the Administrative Committee or its delegate shall determine the
Investment Experience for the applicable accounting period and, as soon as
practicable after such period, shall post and credit the amount of Investment
Experience to each Participant’s Account effective as of the end of such period.
Each Account for which there was a positive balance at any time during the
applicable valuation period shall be entitled to an allocation and crediting of
Investment Experience for that valuation period regardless of whether the
Participant is still an Active Participant.
     5.3 Investment of Accounts. The Administrative Committee shall permit each
Participant to request that the amounts credited to his Account under the
Deferred Compensation Ledger be invested in any one or a combination of Funds
(or other investment vehicles) which have been designated by the Administrative
Committee as available for hypothetical investment under the Plan. However,
except as provided in the next sentence, the Trustee shall make the final
investment decision, which may or may not correspond to the Participant’s
request. In the event that a Participant is serving as Trustee, the
Administrative Committee, and not the Trustee, shall make the final decision
with respect to the hypothetical investment of such Participant’s Account.
Subject to Section 5.4 for Interest Equivalents, the Investment Experience
posted and credited to each Participant’s Account shall be based upon the
Investment Experience of the actual investments made by the Trustee in which the
Participant’s Account balance is hypothetically invested. Notwithstanding any
contrary provision of the Plan or Trust Agreement, no direct investment in
securities issued by the Company or its Affiliated Entities shall be permitted
under the Plan or Trust.
     Except as otherwise provided below, each Participant shall advise the
Administrative Committee, or any agent appointed by such Committee, of his
request with respect to the hypothetical investment of the amounts credited to
his Account. Each Participant’s investment request shall be in a form and
manner, and in the minimum increments, as prescribed by the Administrative
Committee. Each Participant may, on any business day on which the applicable
financial markets are open, communicate directly with any appointed mutual fund
company, financial consultant, or other appropriate agent or delegate of the
Administrative Committee to request a change in the combination of Funds (or
other investment vehicle) in which his Account is hypothetically invested. The
Administrative Committee may direct the Trustee concerning the Funds in which
the Participant’s Account shall be hypothetically invested in the absence of an
investment request from

88



--------------------------------------------------------------------------------



 



such Participant, or in the event that any such request is not followed by the
Administrative Committee or Trustee for whatever reason.
     In addition, notwithstanding any contrary provision of the Plan or Trust
Agreement, neither the Administrative Committee nor Trustee shall be bound to
follow the investment request of any Participant. Subject to Section 5.4, the
Investment Experience posted to each Participant’s Account shall be based solely
on the Investment Experience of the actual Funds or other investments authorized
by the Administrative Committee or Trustee, as applicable, in which the
Participant’s Account balance was hypothetically invested. Investment Experience
shall be allocated to the Participant’s Account as directed by the
Administrative Committee.
     5.4 Interest Equivalents. To the extent that all or any portion of a
Participant’s Account is deemed to have been hypothetically invested in a Fund
that is a money market mutual fund, the Participant’s Account will be credited
with the Interest Equivalent described below in this Section 5.4 instead of the
actual investment return generated by the deemed investment in the money market
mutual fund. In addition, if a Trust is maintained, all deferrals of
Compensation and Bonus authorized by Participants shall be credited with
Interest Equivalents by the Employer from the date otherwise payable by the
Employer to the Participants until the date that such amounts are paid to the
Trustee for investment in Funds or other investment vehicles. Compensation and
Bonuses being deferred during a calendar quarter shall be considered to be
invested on the mid-point day of the calendar quarter during which such amounts
would otherwise have been payable to the Participant and shall be credited with
Interest Equivalents accordingly for that calendar quarter. Interest Equivalents
shall be computed by the Administrative Committee pursuant to non-discriminatory
procedures maintained by the Administrative Committee from time to time, and
such amounts shall be posted and credited to each affected Participant’s Account
by the Administrative Committee.
     Crediting of Interest Equivalents hereunder shall be made only to the
Accounts of those affected Participants who are current Employees. Therefore,
for example, if a Participant has terminated Employment but has not yet received
a distribution of the entire amount credited to his Account by the end of the
month in which he is terminated, the Investment Experience that is deemed to be
credited to such Participant’s Account (to the extent of the portion of the
Account that is hypothetically invested in the money market mutual fund) after
the last day of such month shall only be the actual investment return realized
by the deemed investment in the money market mutual fund, and not the greater
Interest Equivalent.
     All amounts credited to a Participant’s Account, to the extent such amounts
are either (i) deemed to have been invested in a Fund that is a money market
mutual fund or (ii) withheld by the Employer from a Participant’s Compensation
or Bonus but not yet paid to the Trustee for investment in any Fund (or other
investment vehicle), shall be credited quarterly with Interest Equivalents. The
rate of Interest Equivalents shall be equal to 120% of the long-term, applicable
federal rate (AFR) for quarterly compounding for the last month of the calendar
quarter immediately preceding the calendar quarter in which the Interest
Equivalents are to be credited. For example, for purposes of crediting Interest
Equivalents for the 3-month quarter ending December 31 of a given Plan Year,
120% of the AFR rate for September of that Plan Year will be used.
     Allocations of Interest Equivalents shall be computed and credited by the
Administrative Committee based on the balances credited to the Participant’s
Account as of the last day of each calendar quarter during a Plan Year, i.e.,
March 31, June 30, September 30 and December 31. In the event of a distribution
following a Determination Date, the applicable portion of the Participant’s
Account balance deemed to be invested in a Fund that is a money market fund
shall be credited with Interest Equivalents based on such applicable portion as
of the last day of the month which includes the Determination Date.
     Interest Equivalents credited to the Participant’s Account shall be
compounded quarterly and shall increase the contingent benefits receivable by
the Participant in the future.
     5.5 Participants’ Rights Under the Trust. The assets of the Trust shall be
held for the benefit of the Participants in accordance with the terms of the
Plan and the Trust Agreement. In accordance with applicable provisions of the
Trust Agreement, the assets of the Trust shall remain subject to the claims of
the general creditors of the Employer, and the rights of the Participants to the
amounts in the Trust shall be limited as provided in the Plan and Trust
Agreement in the event that the Employer becomes Insolvent.
     5.6 Determination of Account. The aggregate amount credited to a
Participant’s Account under the Deferred Compensation Ledger shall consist of
(i) the aggregate amount of deferred Compensation and/or Bonuses and Employer
Contributions made pursuant to Article Four, plus (or minus) (ii) the aggregate
amount of Investment Experience credited or

89



--------------------------------------------------------------------------------



 



charged to such Account pursuant to Article Five, minus (iii) the aggregate
amount of any distributions or withdrawals made from such Account pursuant to
Article Six.
ARTICLE SIX
DISTRIBUTIONS
     6.1 Amount of Deferred Compensation Subject to Distribution. As of the
Participant’s Determination Date, the aggregate amount credited to his Account
maintained under the Deferred Compensation Ledger shall become distributable in
accordance with the provisions of Section 6.2.
     6.2 Forms of Distribution Following Determination Date Except for Death.
Upon the occurrence of a Determination Date (except due to the Participant’s
death) and prior to a Change of Control, the Participant’s Account balance shall
become distributable in the form of payment prescribed in Section 4.7. All
distributions shall be paid in cash.
     If there is no form of distribution election elected by the Participant
pursuant to Section 4.7, the form of distribution following a Determination Date
shall automatically be a lump sum payment. A Participant cannot elect to retain
his distributable Account balance in the Plan following his Determination Date
except for any remaining unpaid installments during the installment period.
     Notwithstanding any provision hereof to the contrary, with respect to any
Determination Date resulting from a Separation from Service within the 12-month
period following a Change of Control, all distributions under the Plan shall
automatically be paid in lump sum payments, no installment payments may be
elected and no prior installment election shall be honored. Following a Change
of Control, a lump sum payment shall be made to each Participant who incurs a
Separation from Service within 12 months after the Change of Control date. In
such event, the lump sum distribution shall be paid within thirty (30) days
after the Participant’s Separation from Service date.
     Notwithstanding any previous installment payment election that may have
been made by the Participant, the aggregate of any remaining installment
payments due to a Participant who had incurred a Separation from Service at any
time prior to the Change of Control shall be paid to such Participant in a lump
sum within 30 days after the Change of Control date.
     6.3 Form of Death Distribution. If the Determination Date results from the
death of the Participant, his designated Beneficiary (pursuant to Section 6.10)
shall automatically receive a lump sum cash distribution of the Participant’s
Account balance within sixty (60) days following the date of Participant’s death
and, therefore, installment payments, or continued installment payments, shall
not be available as a distribution option following the Participant’s death,
even if previously elected by the Participant or Beneficiary. If the Participant
dies while receiving installment payments before receiving all of such
installment payments, his designated Beneficiary (pursuant to Section 6.10)
shall automatically receive a lump sum cash distribution of the Participant’s
remaining Account balance within sixty (60) days following the date that the
Administrative Committee is notified of the Participant’s death.
     Notwithstanding the preceding paragraph of this Section 6.3, if (a) the
Participant’s Account balance at the time of his death is at least one million
dollars ($1,000,000) and (b) the Participant had an installment distribution
election in effect at the time of his death, then the Participant’s installment
election shall be honored and his designated Beneficiary shall receive
installment payments over the installment period, or remaining installment
period, that had been elected by the Participant prior to his death; provided,
however, if the elected installment period or remaining installment period, as
applicable, is longer than five (5) years from the date of Participant’s death,
the installment payments shall be made over an installment period that ends on
the last day of the year that is five years from the end of the year in which
the Participant’s death occurred. In this event, the installment payment period
shall be automatically shortened pursuant to this provision and the maximum
installment period shall thus not exceed the 5-year period specified in the
immediately preceding sentence. All installment payments shall be made in
substantially equal annual payments over the installment period, and each
installment payment shall be treated as a separate payment under Code
Section 409A.
     6.4 Timing of Distributions.

  (a)   Lump Sum Distribution. Lump sum distributions shall be made as soon as
administratively feasible following the end of the calendar quarter in which the
Participant’s Determination Date occurs, but in no event later than thirty
(30) days following such date.

90



--------------------------------------------------------------------------------



 



Notwithstanding the above, any distribution payable to a Specified Employee due
to the Specified Employee’s Separation from Service (for any reason except due
to his death) shall not be made before the earlier of the date which is six
(6) months after the date of his Separation from Service.

  (b)   Installment Payments. Annual installment payments shall commence as soon
as administratively feasible following the end of the calendar quarter in which
the Participant’s Determination Date occurs, but in no event later than thirty
(30) days following such date. Thereafter, the remaining installment payments
shall be made as of the annual anniversary of the first installment date. Each
installment payment shall be treated as a separate payment under Code
Section 409A.         Notwithstanding the above, any distribution payable to a
Specified Employee due to the Specified Employee’s Separation from Service (for
any reason except due to his death) shall not commence earlier than the date
which is six (6) months after the date of his Separation from Service.     (c)  
Changes in Time and Form of Distribution. If a Participant has not commenced
receiving payments under this Section 6.4, the Participant may petition the
Administrative Committee in writing to request that the form of distribution be
changed from a lump sum distribution to an installment payment option; provided,
however, any such election to delay his distribution or change the form of
payment:

  (1)   will not be effective until at least 12 months after the date on which
the election is made;     (2)   must be made at least 12 months before the
distribution is otherwise payable; and     (3)   in the case of an election
related to a payment other than a payment made due to the Participant’s death,
Total and Permanent Disability, or Financial Emergency, the first payment with
respect to which such election is made is deferred for a period of not less than
five (5) years from the date such payment would otherwise have been made.

     6.5 Advance Distribution Election Required. The Participant’s election as
to the form of his distribution hereunder with respect to any Plan Year must be
made prior to the first day of the Plan Year in which the services will be
performed for which the Compensation or Bonus relates. If the Participant or
Beneficiary, as applicable, validly elects annual installment payments, then
Investment Experience shall continue to be credited by the Administrative
Committee to undistributed amounts allocated to the Participant’s Account.
Pending receipt of any distribution from the Plan, the Participant or
Beneficiary shall remain subject to Section 7.2 and other applicable provisions
of the Plan.
     6.6 Withdrawal due to Financial Emergency. A Participant who believes he
has suffered a Financial Emergency may in writing request a distribution of the
portion of his Account balance needed to satisfy the emergency need. The
Administrative Committee will review the Participant’s request to determine
whether, in its discretion, a Financial Emergency has occurred and, if so, the
amount reasonably needed to satisfy the emergency need.
     If the Administrative Committee, in its discretion, determines that a
Participant has suffered a Financial Emergency, the Administrative Committee may
direct payment to the Participant of only that portion, if any, of his Account
balance which is attributable to his Compensation and Bonus deferral
contributions and is necessary to satisfy the emergency need.
     A Participant requesting a withdrawal for Financial Emergency must petition
the Administrative Committee in writing and provide such information as the
Administrative Committee may request to support the withdrawal request. The
Administrative Committee, in its discretion, shall determine whether a Financial
Emergency under the Plan has occurred and the minimum amount needed to satisfy
the emergency need, plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).
     Only one withdrawal for a Financial Emergency may be made by Participant in
any 24-month period. If, subject to the sole discretion of the Administrative
Committee, the petition for payout is approved, the payout shall be made within
60 days of the date of approval. A request for a withdrawal under this
Section 6.6 must be accompanied by (a) a letter signed by the Participant
describing all the circumstances and the resources he has available to meet the
need and a certification that the

91



--------------------------------------------------------------------------------



 



resources listed in the definition of Financial Emergency and all others are
unavailable/insufficient/non-existent to meet the need, (b) copies of the
appropriate official documentation (e.g., bills, eviction or foreclosure notices
or documents showing that such are impending), and (c) statement of monthly
household income and expenses (with explanations for unusual items).
     If the withdrawal is approved in its discretion, the Administrative
Committee shall authorize a distribution to the Participant in the amount
reasonably necessary to satisfy the Financial Emergency. No Interest Equivalents
shall be credited to the Participant’s Account during a calendar quarter with
respect to the amount distributed to satisfy the Financial Emergency.
     6.7 Trust and Payor of Deferred Compensation. Benefits payable under the
Plan with respect to a Participant’s Account shall be the obligation of, and
payable by, the Company; provided, however, the Company may, in its complete
discretion, obtain reimbursement from any adopting Employer which employed the
Participant. Adoption and maintenance of the Plan by the Employer shall not, for
that reason, create a joint venture or partnership relationship between or among
such entities for purposes of payment of benefits under the Plan or for any
other purpose.
     In order to meet its contingent obligations under the Plan, the Employer
shall not set aside any assets or otherwise create any type of fund in which any
Participant, or any person claiming under such Participant, has an interest
other than that of an unsecured general creditor of the Employer or which would
provide any Participant, or any person claiming under such Participant, with a
legally enforceable right to priority over any general creditor of the Employer
in the event that the Employer becomes Insolvent.
     The Employer intends for the Plan to recognize the value to the Employer of
the past and present services of Participants and to encourage and assure their
continued service with the Employer by making more adequate provision for their
future retirement security. The maintenance of the Plan is, in part, made
necessary by certain benefit limitations which are imposed on the 401(k) Plan by
the Code. The Plan is intended to constitute an unfunded, unsecured plan of
deferred compensation for a select group of management or highly compensated
employees of the Employer. Plan benefits herein provided are to be paid out of
the Employer’s general assets. Nevertheless, subject to the terms hereof and of
the Trust Agreement, the Employer may transfer money or other property to the
Trustee and the Trustee shall pay Plan benefits to Participants and their
beneficiaries out of the Trust fund. To the extent the Employer transfers assets
to the Trustee, the Administrative Committee may, but need not, establish
procedures for the Trustee to invest the Trust assets in Funds or otherwise in
accordance with each Participant’s designated deemed investments pursuant to
Article Five, but only with respect to the portion of the Trust assets equal to
such Participant’s Account balance.
     The Compensation Committee or Board may establish the Trust and direct the
Company to enter into the Trust Agreement. In such event, the Company shall
remain the owner of all assets in the Trust Fund and the assets shall be subject
to the claims of the Employer’s creditors if the Employer ever becomes
Insolvent. The Chief Executive Officer of the Company and the Board shall each
have the duty to inform the Trustee in writing if the Employer becomes
Insolvent. Such notice given under the preceding sentence by any party shall
satisfy all of the parties’ duty to give notice. When so informed, the Trustee
shall suspend payments to the Participants and hold the assets for the benefit
of the Employer’s general creditors. If the Trustee receives a written
allegation that the Employer is Insolvent, the Trustee shall suspend payments to
the Participants and hold the Trust fund for the benefit of the Employer’s
general creditors, and shall determine within the period specified in the Trust
Agreement whether the Employer is Insolvent. If the Trustee determines that the
Employer is not Insolvent, the Trustee shall resume payments to the
Participants. No Participant or Beneficiary shall have any preferred claim to,
or any beneficial ownership interest in, any assets of the Trust Fund.
     During any period in which a Trust is in existence, benefits payable under
the Plan shall be payable by the Trustee in accordance with the terms,
provisions, conditions and limitations of the Plan and Trust Agreement. To the
extent that any distribution described in the immediately preceding sentence
does not fully satisfy the obligation for any benefit due under the Plan, the
Employer shall remain fully liable and obligated for full payment of any unpaid
benefit due and payable under the Plan.
     6.8 Reimbursement of Participant. The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and other expenses which the
Participant (or any Beneficiary thereof) may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Employer, the Participant or
others concerning the validity or enforceability of, or liability under, any
provision of this Plan or any guarantee of performance thereof (including,
without limitation, as a result of any contest by the Participant about the
amount of any benefits due pursuant to the Plan), plus in each case interest on
any delayed payment at the applicable interest rate specified in Section 5.4 for
Interest Equivalents. To

92



--------------------------------------------------------------------------------



 



the extent that the Employer is found under a final decree of a court of
competent jurisdiction to have engaged in an intentional breach of contract
without good cause, bad faith or fraudulent conduct hereunder in delaying or
failing to make any payment due under this Plan, then the amount found due to
any Participant shall be fully paid to the Participant within thirty (30) days
of such determination. The Company authorizes Participant to engage counsel of
his choice to represent him in any such dispute. This Section 6.8 shall not be
construed to limit or foreclose any court or arbitrator from imposing any other
awards or remedies. Notwithstanding the above, no reimbursement shall be made
for legal fees and other expenses incurred after the last day of the second
taxable year of the Participant following the taxable year in which the
Participant incurs a Separation from Service, and reimbursement will not be made
later than the last day of the third taxable year of the Participant following
the taxable year of the Participant’s Separation from Service.
     6.9 Facility of Payments. If the Administrative Committee determines that
any person entitled to payments under the Plan is physically or mentally
incompetent to receive or properly receipt for such payments, the Company shall
make such payments or, if applicable, the Administrative Committee shall direct
the Trustee to make the payments, to the legal guardian or other personal
representative of such person for the use and benefit of such person. If the
Administrative Committee for any reason is unable to determine with reasonable
certainty the proper person to pay pursuant to the immediately preceding
sentence, the Company shall pay or, if applicable, the Administrative Committee
shall direct the Trustee to pay, any amounts due hereunder into a court of
competent jurisdiction in an interpleader proceeding for purposes of being
directed by such court as to the proper disposition of such amounts. Any such
payments so made by the Company or the Trustee, to the extent of the amounts
thereof, shall be a full and complete discharge of any liability or obligation
of the Plan, Trust, Employer, Administrative Committee, Compensation Committee,
Board and other interested parties, therefor.
     6.10 Beneficiary Designations. Each Employee, upon becoming a Participant,
shall file with the Administrative Committee (or its delegate) a designation of
one or more Beneficiaries to whom benefits otherwise payable to the Participant
shall be made in the event of his death prior to the complete distribution of
his Account balance. A Beneficiary designation shall be on the form prescribed
by the Administrative Committee and shall be effective when received and
accepted by the Administrative Committee. A Participant may, from time to time,
revoke or change his Beneficiary designation by filing a new designation form
with the Administrative Committee. The last valid designation received by the
Administrative Committee shall be controlling; provided, however, that no
Beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Participant’s death, and shall not be effective as
of a date prior to its receipt by the Administrative Committee
     If no valid and effective Beneficiary designation exists at the time of the
Participant’s death, or if no designated Beneficiary survives the Participant,
or if such designation conflicts with applicable law, the payment of the
Participant’s Account balance shall be made to the Participant’s surviving
lawful spouse, if any. If there is no surviving spouse, then payment of the
Account balance shall be made to the executor or administrator of the
Participant’s estate, or if there is no administration on Participant’s estate,
in accordance with the laws of descent and distribution as determined by the
Company. If the Administrative Committee is in doubt as to the right of any
person to receive such amount, it may direct that the amount be paid into any
court of competent jurisdiction in an interpleader action, and such payment
shall be a full and complete discharge of any liability or obligation under the
Plan or Trust Agreement to the full extent of such payment.
     6.11 Withholding of Taxes. The Administrative Committee shall direct the
Employer or, if appropriate, the Trustee, to withhold from the amount of
benefits payable under the Plan all federal, state and local taxes required to
be withheld under any applicable law or governmental regulation or ruling.
     For each payroll period in which an Elective Deferral Contribution is being
withheld, the Employer shall ratably withhold from that portion of the Active
Participant’s Compensation or Bonus that is not being deferred, the Active
Participant’s share of FICA, FUTA other applicable employment taxes that are
required to be withheld with respect to such Elective Deferral Contributions.
     With respect to Employer contributions pursuant to Section 4.5, the
Employer shall withhold the Active Participant’s required share of FICA, FUTA or
and other applicable employment taxes from the Active Participant’s Compensation
or Bonus that is not being deferred. Such taxes shall be withheld at the same
time that the Employer contributions are credited to the Deferred Compensation
Ledger.
     6.12 Distribution due to Qualified Domestic Relations Order. A distribution
may be allowed for a “qualified domestic relations order” (“QDRO”) as described
in Code Section 414(p). The Administrative Committee shall establish procedures
to determine whether domestic relations orders submitted to the Administrative
Committee or its delegate under Section 3.4, are QDROs and to administer
distributions under any valid QDROs. If the Administrative Committee or its

93



--------------------------------------------------------------------------------



 



delegate, in its discretion, determines a domestic relations order to be a QDRO,
the Administrative Committee or its delegate may direct payment only from the
portion, if any, of the Account balance which is attributable to Participant’s
Compensation and Bonus deferral contributions and is necessary to satisfy the
QDRO.
ARTICLE SEVEN
RIGHTS OF PARTICIPANTS
     7.1 Annual Statement to Participants. As soon as practicable after the end
of each Plan Year, or at such other time as the Administrative Committee
determines to be appropriate, the Administrative Committee shall cause to be
prepared and delivered to each Participant a written statement showing the
following information and such other information that the Administrative
Committee decides is appropriate:

  (a)   The beginning balances in the Participant’s Account under the Deferred
Compensation Ledger as of the first day of the Plan Year;     (b)   The amount
of Compensation and Bonuses deferred for the Plan Year and credited to the
Participant’s Account for the Plan Year;     (c)   The amount of Employer
contributions for the Plan Year that were credited to the Participant’s Account
for the Plan Year;     (d)   The adjustments to the Participant’s Account to
reflect the crediting of Investment Experience and any distributions or
withdrawals made during the Plan Year; and     (e)   the ending balances in the
Participant’s Account as of the last day of the Plan Year.

     7.2 Limitation of Rights. Nothing in this Plan shall be construed to:

  (a)   Give any individual who is employed by an Employer any right to be a
Participant unless and until such person is selected by the Compensation
Committee.     (b)   Give any Participant any rights, other than as an unsecured
general creditor of the Employer, with respect to the Compensation, Bonuses,
Employer contributions and Investment Experience credited to his Account under
the Deferred Compensation Ledger until such amounts are actually distributed to
him;     (c)   Limit in any way the right of the Employer to terminate a
Participant’s Employment with the Employer;     (d)   Give a Participant or any
other person any interest in any fund or in any specific asset of the Employer;
    (e)   Give a Participant or any other person any interests or rights other
than those of an unsecured general creditor of the Employer;     (f)   Be
evidence of any agreement or understanding, express or implied, that the
Employer will employ a Participant in any particular position, at any particular
rate of remuneration, or for any particular time period; or     (g)   Create a
fiduciary relationship between the Participant and the Employer, Compensation
Committee, and/or Administrative Committee.

     7.3 Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or

94



--------------------------------------------------------------------------------



 



charge the same will be void and without effect. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or Beneficiary hereunder shall become bankrupt or attempt to anticipate,
alienate, assign, sell, pledge, encumber, or charge any right or benefit
hereunder, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such right or benefit shall be held by the
Company for the sole benefit of the Participant or Beneficiary, his spouse,
children, or other dependents, or any of them, in such manner as the
Administrative Committee shall deem proper, free and clear of the claims of any
party.
     The withholding of taxes from benefit payments hereunder; the recovery
under the Plan of overpayments of benefits previously made to a Participant; the
transfer of benefit rights from the Plan to another plan; the direct deposit of
benefit payments to an account in a banking institution (if not actually part of
an arrangement constituting an assignment or alienation); or an in-service
distribution under Section 6.6, shall not be construed as an assignment or
alienation for purposes of the first paragraph of this Section.
     The first paragraph of this Section shall not preclude (a) the Participant
from designating a Beneficiary to receive any benefit payable hereunder upon his
death, or (b) the executors, administrators, or other legal representatives of
the Participant or his estate from assigning any rights hereunder to the person
or persons entitled thereto.
     In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Company or Trustee may bring an
action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant’s Account or, if the Company prefers, paid into the
court as they become payable, to be distributed by the court to the recipient as
the court deems proper at the close of said action.
     7.4 Claims Procedures.

  (a)   Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan (hereafter, referred to as a “Claimant”).
Any claim must be in writing and submitted to the Administrative Committee at
such address as may be specified from time to time. Claimants will be notified
in writing of approved claims, which will be processed as claimed. A claim is
considered approved only if its approval is communicated in writing to the
Claimant.     (b)   Denial of Claim. In the case of the denial of a claim
respecting benefits paid or payable with respect to a Claimant, a written notice
will be furnished to the Claimant within 90 days of the date on which the claim
is received by the Administrative Committee. If special circumstances (such as
for a hearing) require a longer period, the Claimant will be notified in
writing, prior to the expiration of the 90-day period, of the reasons for an
extension of time; provided, however, that no extension will be permitted beyond
90 days after expiration of the initial 90-day period.     (c)   Reasons for
Denial. A denial or partial denial of a claim will be dated and signed by the
Administrative Committee and will clearly set forth:

  (1)   the specific reason or reasons for the denial;     (2)   specific
reference to pertinent Plan provisions on which the denial is based;     (3)   a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; and     (4)   an explanation of the procedure for review of the
denied or partially denied claim set forth below, including the Claimant’s right
to bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

  (d)   Review of Denial. Upon denial of a claim, in whole or in part, a
Claimant or his duly authorized representative will have the right to submit a
written request to the Administrative Committee for a full and fair review of
the denied claim by filing a written notice of appeal with the Administrative
Committee within 60 days of the receipt by the Claimant of written notice of

95



--------------------------------------------------------------------------------



 



      denial of the claim. A Claimant or the Claimant’s authorized
representative will have, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits and may submit issues and comments in writing. The
review will take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

If the Claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the Claimant precluded from
reasserting it. If the Claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

  (e)   Decision Upon Review. The Administrative Committee will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:

  (1)   the specific reason or reasons for the adverse determination;     (2)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (3)   a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits; and     (4)   a statement describing any voluntary appeal
procedures offered by the Plan and the Claimant’s right to obtain the
information about such procedures, as well as a statement of the Claimant’s
right to bring an action under ERISA Section 502(a).

A decision will be rendered no more than 60 days after the Administrative
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Administrative Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the Claimant before the end of the initial 60-day period.
To the extent of its responsibility to review the denial of benefit claims, the
Administrative Committee will have full authority to interpret and apply in its
discretion the provisions of the Plan. The decision of the Administrative
Committee will be final and binding upon any and all Claimants, including, but
not limited to, Participants, and any other individuals making a claim through
them.

  (f)   Other Procedures. Notwithstanding the foregoing, the Administrative
Committee, in its discretion, may adopt different procedures for different
claims without being bound by past actions. Any procedures adopted, however,
shall be designed to afford a Claimant a full and fair review of his claim and
shall comply with applicable regulations under ERISA.     (g)   Finality of
Determinations; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth in this Section shall be
final and binding on all parties. No legal action for benefits under the Plan
shall be brought unless and until the Claimant has exhausted his remedies under
this Section. In any such legal action, the Claimant may only present evidence
and theories which the Claimant presented during the claims procedure. Any
claims which the Claimant does not in good faith pursue through the review stage
of the procedure shall be treated as having been irrevocably waived. Judicial
review of a Claimant’s denied claim shall be limited to a determination of
whether the denial was an abuse of discretion based on the evidence and theories
the Claimant presented during the claims procedure. Any suit or legal action
initiated by a Claimant under the Plan must be brought by the Claimant no later
than one year following a final decision on the claim for benefits by the
Administrative

96



--------------------------------------------------------------------------------



 



      Committee. The one-year limitation on suits for benefits will apply in any
forum where a Claimant initiates such suit or legal action.

  (h)   Effect of Committee Action. The Plan shall be interpreted by the
Administrative Committee in accordance with the terms of the Plan and their
intended meanings. However, the Administrative Committee shall have the
discretion to make any findings of fact needed in the administration of the
Plan, and shall have the discretion to interpret or construe ambiguous, unclear
or implied (but omitted) terms in any fashion that the Administrative Committee
deems to be appropriate in its sole judgment. The validity of any such finding
of fact, interpretation, construction or decision shall not be given de novo
review if challenged in court, by arbitration or in any other forum, and shall
be upheld unless clearly arbitrary or capricious. To the extent the
Administrative Committee has been granted discretionary authority under the
Plan, the Administrative Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. If, due to
errors in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Administrative Committee in it sole and
exclusive judgment, the provision shall be considered ambiguous and shall be
interpreted by the Administrative Committee in a fashion consistent with its
intent, as determined by the Administrative Committee in its sole discretion.
The Administrative Committee, without the need for approval by the Board, may
amend the Plan retroactively to cure any such ambiguity. This Section 7.4 may
not be invoked by any person to require the Plan to be interpreted in a manner
which is inconsistent with its interpretation by the Administrative Committee.
All actions taken and all determinations made in good faith by the
Administrative Committee shall be final and binding upon all persons claiming
any interest in or under the Plan.

ARTICLE EIGHT
MISCELLANEOUS
     8.1 Amendment or Termination of the Plan. The Compensation Committee or the
Administrative Committee may amend or terminate the Plan at any time effective
as of the date specified by said Committee, including amendments with a
retroactive effective date; provided, however, the provisions of Section 8.2 may
not be amended without the consent of at least two-thirds (2/3) of all affected
Participants and no amendment may be made which affects the rights or duties of
the Compensation Committee hereunder without its consent. In addition, unless
the particular Participant (or his Beneficiary in the event of death) consents
in writing, no such amendment or termination shall adversely affect any rights
of such Participant or Beneficiary to any amounts which are required to be
allocated and credited hereunder to his Account at such time.
     Notwithstanding the immediately preceding paragraph, the Plan may be
amended by the Compensation Committee or the Administrative Committee at any
time prior to a Change of Control if required to ensure that the Plan is
characterized as a “top-hat plan” of deferred compensation maintained for a
select group of management or highly compensated employees as described under
ERISA Sections 201(2), 301(a)(3), and 401(a)(1), or to conform the Plan to the
requirements of ERISA, for “top-hat plans” or “supplemental executive retirement
plans” or the requirements of the Code for deferred compensation plans including
Code Section 409A. No such amendment for this exclusive purpose shall be
considered prejudicial to the interest of a Participant or a Beneficiary
hereunder.
     Following a Change of Control, any amendment or termination of the Plan
(which is proposed by the Compensation Committee or Administrative Committee
pursuant to the immediately preceding paragraph) shall require the written
consent of a majority of the then Participants. For purposes of this Plan, when
the consent of a majority of the Participants is required, the determination of
majority consent shall be based upon receiving the consent of any combination of
Participants whose sum of Account balances under the Plan as of the time of
determination is greater than fifty percent (50%) of the sum of all Account
balances for all Participants at such time, rather than upon receiving the
consent of a majority of the number of Participants. For purposes of this
determination, Beneficiaries of deceased Participants shall be considered
Participants.
     If the consent of a majority of the Participants is required for the
amendment or termination of the Plan, then the Administrative Committee shall be
responsible for securing such Participant consents in a timely and confidential
fashion and, unless ordered by a court of competent jurisdiction, shall not
reveal to the Company, the Board, Compensation Committee or any other interested
party any information concerning such consents, except whether the required
majority has

97



--------------------------------------------------------------------------------



 



been achieved. The decision whether or not to consent is the responsibility of
the Participant in the exercise of his judgment, and notice of such consent or
failure to consent shall be administered in a confidential manner to protect the
identity of the Participant. Any consent of a Participant required under this
Section 8.1 shall be deemed given if no written objection from such Participant
is received by the person soliciting such consents on behalf of the Participants
within fifteen (15) days after a written notice requesting such consent and
indicating such 15-day response period has been sent postpaid by United States
registered or certified mail with return receipt requested, and such return
receipt has been returned indicating receipt of such notice by the Participant.
     In the event of termination of the Plan, there shall be no Active
Participants, and the Account balance of each Participant shall not be
distributable except in accordance with Article Six. In accordance with Code
Section 409A, termination of the Plan shall not, by itself, create a
distribution event for Participants.
     8.2 Powers of the Company. The existence of outstanding and unpaid benefits
under the Plan shall not affect in any way the right or power of the Employer to
make or authorize any adjustments, recapitalization, reorganization or other
changes in the Employer’s capital structure or in its business, or any merger or
consolidation of the Employer, or any issue of bonds, debentures, common or
preferred stock, or the dissolution or liquidation of the Employer, or any sale
or transfer of all or any part of their assets or business, or any other act or
corporate proceeding, whether of a similar character or otherwise.
     Should the Employer (or any successor thereto) elect to dissolve, enter
into a sale of its assets, or enter into any reorganization incident to which it
is not the surviving entity, unless the surviving or successor entity shall
formally agree to assume and continue the Plan, and Trust if applicable, the
Plan shall terminate with respect to the Employer (or any successor thereto) on
the earlier of the date of closing or the effective date of such transaction. In
such event, there shall be no Active Participants of that Employer, and the
Account balance of each affected Participant shall not be distributable except
in accordance with Article Six.
     Should any successor to the Company assume and continue the Plan, and Trust
if applicable, incident to a transaction described in the immediately preceding
paragraph, the affected Participants’ Account balances shall not be
distributable except in accordance with Article Six.
     8.3 Adoption of Plan by Affiliated Entity. Any Affiliated Entity may adopt
the Plan with the consent of the Compensation Committee or the Administrative
Committee, effective as of the date specified by the respective Committee. Any
Affiliated Entity which has adopted the Plan shall not be responsible for the
administration of the Plan, and its Employees who are eligible to participate
herein shall be selected as provided herein.
     8.4 Waiver. No term or condition of this Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Plan, except by written instrument of the party charged with such waiver
or estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Any waiver by either party hereto of a breach of any provision of the
Plan by the other party shall not operate or be construed as a waiver by such
party of any subsequent breach thereof.
     8.5 Notice. Except as provided in Section 8.1, any notice required or
permitted to be given under this Plan shall be sufficient if in writing and
delivered via telecopier, messenger, or overnight courier with appropriate proof
of receipt, or sent by U.S. registered or certified or registered mail, return
receipt requested, to the appropriate person or entity at the address last
furnished by such person or entity. Such notice shall be deemed given as of the
date of delivery to the recipient or, if delivery is made by mail, as of the
date shown on the receipt for registration or certification.
     8.6 Severability. In the event that any provision of the Plan is declared
invalid and not binding on the parties hereto in a final decree or order issued
by a court of competent jurisdiction, such declaration shall not affect the
validity of the other provisions of the Plan to which such declaration of
invalidity does not relate and such other provisions shall remain in full force
and effect.
     8.7 Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in the singular shall include the plural. The words “hereof,” “hereunder,”
“herein,” and similar compounds of the word “here” shall refer to the entire
Plan and not to any particular term or provision of the Plan. Headings of
Articles and Sections, as used herein, are inserted solely for convenience and
reference and shall not affect the meaning, interpretation or scope of the Plan.
     8.8 Governing Law. The Plan shall be subject to and governed by the laws of
the State of Texas (other than such laws relating to choice of laws), except to
the extent preempted by ERISA, the Code or other controlling federal law.
[Signature page follows.]

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Plan is approved and executed by a duly authorized
officer of the Company, on this 21st day of October, 2008, to be effective as of
January 1, 2008.

                      ATTEST:       SMITH INTERNATIONAL, INC.    
 
                   
By:
  /s/ Pamela L. Kunkemoeller       By:   /s/ Malcolm W. Anderson    
 
                   
 
                   
Name:
  Pamela L. Kunkemoeller       Name:   Malcolm W. Anderson    
 
                   
Title:
  Assistant Secretary       Title:   Sr. VP, Human Resources    

99